Citation Nr: 0935814	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post discectomy at L4-5 with right L4, L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from August 
1984 to January 1988 and from August 1989 to October 1992.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which continued the previously assigned 40 
percent rating for service-connected status post discectomy 
L4-5 with right L4, L5-S1 radiculopathy.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2009; a transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  A review of the VCAA 
notice letters dated in July 2006 and May 2008 that pertain 
to the claim shows that the RO notified the Veteran as to all 
elements of the claim.  She was also provided with the old 
and new rating criteria under which her service-connected 
back disability was and is evaluated in correspondence dated 
in May 2008 and in a statement of the case dated in February 
2008.

In correspondence dated in March 2009, the Veteran indicated 
that she had appointments scheduled for the following week at 
the Rehabilitation Hospital of the Cape and Islands to begin 
a medial branch block procedure and that she would submit 
these treatment records in support of her claim.  In June 
2009 she testified that she had more private treatment 
records to submit.  Specifically, she stated that she was 
receiving treatment at the Rehabilitation Hospital of the 
Cape and Islands, including MRI (magnetic resonance imaging) 
evaluation in December 2008, a steroid injection one month 
ago, and other treatment two weeks ago.  The claims folder 
contains treatment records from the Rehabilitation Hospital 
of the Cape and Islands through November 2006.  Accordingly, 
the RO should obtain and associate with the claims file all 
outstanding private treatment records and readjudicate the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated her for her service-connected low 
back disability.  Of particular interest 
are private treatment records from the 
Rehabilitation Hospital of the Cape and 
Islands dated from November 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




